        Case 1:16-cr-00281-PGG Document 959 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                               ORDER
                  -against-
                                                         (S5) 16 Cr. 281 (PGG)
 BRANDON GREEN,

                              Defendant.


PAUL G. GARDEPHE, U.S.D.J.:


             The Government is directed to respond to Defendant Brandon Green’s pro se

Motion to Recuse (Dkt. No. 955) by March 18, 2021.

Dated: New York, New York
       March 4, 2021
